Andrews, Judge,
dissenting.
The basis for imposing liability on the hotel is the rule that a proprietor’s liability must be premised on his superior knowledge of a dangerous condition or hazard that was the proximate cause of the invitee’s injury. See Bunch v. Stanton, 174 Ga. App. 233, 235 (329 SE2d 538) (1985), rev’d on other grounds, Moon v. Homeowners’ Assn. of Sibley Forest, 202 Ga. App. 821, 824 (415 SE2d 654) (1992); Coates v. Mulji Motor Inn, 178 Ga. App. 208, 210 (342 SE2d 488) (1986).
The hotel knew there was a leak in the ceiling because Soto reported it. The hotel did not know, as did Soto, that the leak had produced a bulge in the wet sheetrock ceiling “the size of a basketball.” The dangerous condition or hazard was not the leak but rather the basketball-sized defect created in the wet ceiling, and one does not have to be an expert in sheetrock to know that such a defect will ultimately fall.
Inasmuch as the majority opinion is contrary to the law of this State and the law of gravity, I must respectfully dissent.
I am authorized to state that Presiding Judge Birdsong joins in this dissent.